 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENA ANGELA JOHNSON,                            No. 2:18-CV-0005-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (Docs. 8 and 10), this case is before the undersigned

21   as the presiding judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c).

22   Pending before the court are the parties’ brief on the merits (Docs. 27 and 33).

23                  The court reviews the Commissioner’s final decision to determine whether it is:

24   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

25   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

26   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

27   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

28   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,
                                                        1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

14

15                           I. THE DISABILITY EVALUATION PROCESS

16                  To achieve uniformity of decisions, the Commissioner employs a five-step

17   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

18   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

19                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
20                                  not disabled and the claim is denied;
21                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
22                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
23
                    Step 3          If the claimant has one or more severe impairments,
24                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
25                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
26
27   ///
28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                             II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on November 12, 2013. See CAR 11.1

 3   In the application, plaintiff claims disability began on December 13, 2012. See id. In her

 4   opening brief, plaintiff states she is disabled due to “a combination of impairments including

 5   complex regional pain syndrome of the left arm and wrist, and chronic wrist sprain.” Plaintiff’s

 6   claim was initially denied. Following denial of reconsideration, plaintiff requested an

 7   administrative hearing, which was held on August 9, 2016, before Administrative Law Judge

 8   (ALJ) Sara A. Gillis. In a September 30, 2016, decision, the ALJ concluded plaintiff is not

 9   disabled based on the following relevant findings:

10                  1.     The claimant has the following severe impairment(s): status post
                           hyperextension injury at the left wrist with a chronic left wrist
11                         sprain and complex regional pain syndrome involving the left
                           upper extremity;
12
                    2.     The claimant does not have an impairment or combination of
13                         impairments that meets or medically equals an impairment listed in
                           the regulations;
14
                    3.     The claimant has the following residual functional capacity: light
15                         work; the claimant can lift no more than 5 pounds with the left
                           non-dominant upper extremity; the claimant can occasionally push
16                         or pull with the left non-dominant upper extremity; the claimant
                           can occasionally climb ladders, ropes, or scaffolds; the claimant
17                         can occasionally crawl; and the claimant can handle and engage in
                           fine manipulation less than occasionally with the left non-dominant
18                         upper extremity;
19                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony, there
20                         are jobs that exist in significant numbers in the national economy
                           that the claimant can perform.
21
                    See id. at 13-26.
22

23   After the Appeals Council declined review on November 6, 2017, this appeal followed.

24   ///

25   ///

26   ///
27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on April 19,
28
     2018 (Doc. 13).
                                                       4
 1                                            III. DISCUSSION

 2                  In her opening brief, plaintiff argues: (1) the ALJ improperly rejected the opinions

 3   of her treating physician, Dr. Gaeta; (2) the ALJ failed to cite sufficient reasons for rejecting her

 4   statements and testimony as not credible; and (3) the ALJ’s vocational finding is based on

 5   vocational expert testimony that was not based on all of plaintiff’s limitations.

 6          A.      Dr. Gaeta’s Opinions

 7                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 8   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 9   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

10   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

11   opinion over another. See id.

12                  Under the regulations, only “licensed physicians and certain qualified specialists”

13   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

14   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

15   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

16   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

17   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

18   substantial evidence when the opinions are consistent with independent clinical findings or other

19   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

20   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.
21   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

22   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

23   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

24   workers may be discounted provided the ALJ provides reasons germane to each source for doing

25   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

26   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance
27   when opinions from “other sources” may be considered acceptable medical opinions).

28   ///
                                                        5
 1                  The weight given to medical opinions depends in part on whether they are

 2   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 3   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 4   professional, who has a greater opportunity to know and observe the patient as an individual, than

 5   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 6   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 7   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 8   Cir. 1990).

 9                  In addition to considering its source, to evaluate whether the Commissioner

10   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

11   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

12   uncontradicted opinion of a treating or examining medical professional only for “clear and

13   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

14   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

15   by an examining professional’s opinion which is supported by different independent clinical

16   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

17   1041 (9th Cir. 1995).

18                  A contradicted opinion of a treating or examining professional may be rejected

19   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

20   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the
21   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

22   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

23   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

24   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

25   without other evidence, is insufficient to reject the opinion of a treating or examining

26   professional. See id. at 831. In any event, the Commissioner need not give weight to any
27   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

28   ///
                                                        6
 1   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 2   also Magallanes, 881 F.2d at 751.

 3                 1.      The ALJ’s Analysis

 4                 At Step 4, the ALJ evaluated the medical opinions to determine plaintiff’s residual

 5   functional capacity. See CAR 20-24. The ALJ primarily relied on the opinions provided by

 6   examining physician, Dr. Gordon. See id. at 20. As to Dr. Gordon, the ALJ stated:

 7                 . . .[O]n October 12, 2015, orthopedic surgeon, Dr. Gordon, concluded
                   that the claimant is limited to lifting and carrying no more than 5 lbs. with
 8                 the left upper extremity, the claimant should perform no activities
                   requiring forceful manipulation or gripping with the left upper extremity,
 9                 and the claimant can engage in light manipulative activities and gripping
                   with the left upper extremity for two to three hours during an eight-hour
10                 workday (Exh. B15F/7). The undersigned gives great weight to this
                   medical opinion. Dr. Gordon administered multiple detailed
11                 examinations of the claimant, and Dr. Gordon devoted over seven hours
                   to reviewing the claimant's medical records (Exh. B18F/2, 11, 18) in
12                 rendering his assessments. Additionally, Dr. Gordon's determination that
                   the claimant would have considerable lifting, carrying, and manipulative
13                 restrictions with the left upper extremity is consistent with examination
                   findings of tenderness and range of motion deficits at the left wrist, skin
14                 and temperature changes at the left upper extremity, impaired left grip
                   strength, mild atrophy at the left upper extremity, and intermittently
15                 limited range of motion at the left hand, fingers, and shoulder. For these
                   reasons, Dr. Gordon's medical opinion merits great weight. Accordingly,
16                 the undersigned has considered this opinion in evaluating the claimant's
                   residual functional capacity by finding that: the claimant can lift no more
17                 than 5 lbs. with the left non-dominant upper extremity; the claimant can
                   occasionally push or pull with the left non-dominant upper extremity
18                 (footnote 1) and the claimant can handle and engage in fine manipulation
                   less than occasionally with the left non-dominant upper extremity
19                 (footnote 2).
20                 CAR 20.
21   At footnote 1, the ALJ observed:

22                 While Dr. Gordon did not specifically address the claimant’s abilities to
                   push and pull, the undersigned had considered Dr. Gordon’s opinion that
23                 the claimant should refrain from forceful manipulative activities by
                   limiting the claimant to occasional pushing and pulling with the left non-
24                 dominant upper extremity.
25                 Id.
26   ///
27   ///

28   ///
                                                      7
 1   At footnote 2, the ALJ stated:

 2                  As Dr. Gordon notes that the claimant can handle and finger as little as
                    two hours during an eight-hour workday, Dr. Gordon indicated that the
 3                  claimant can handle and finger less than one-third of the workday. Thus,
                    the undersigned has considered Dr. Gordon’s conclusion in assessing the
 4                  claimant’s residual functional capacity by finding that the claimant can
                    handle and engage in fine manipulation less than occasionally with the left
 5                  non-dominant upper extremity.
 6                  CAR 20.
 7                  The hearing decision contains a detailed and lengthy analysis of Dr. Gaeta’s

 8   opinions. Id. at 20-22. Specifically, the ALJ stated:

 9                  On January 8, 2015, treating pain management provider, Dr. Gaeta
                    determined that (among other things): the claimant can frequently
10                  handle, finger, reach, push, and pull with the right upper extremity; the
                    claimant can occasionally reach and handle with the left upper extremity;
11                  the claimant can never reach overhead with the left upper extremity; the
                    claimant can never handle, push, or pull with the left upper extremity;
12                  the claimant can occasionally lift and carry no more than 5 lbs.; the
                    claimant can frequently lift nothing; and the claimant would be absent
13                  more than three times per month from the workplace (Exh. B7F/l-5). In
                    addition, on November 4, 2014, and December 4, 2014, Dr. Gaeta
14                  indicated that the claimant cannot use her left hand ''to any great extent"
                    and the claimant cannot work (Exh. Bl0F/1; Exh. B14F/26).
15                  Furthermore, on July 3, 2015, Dr. Gaeta opined that: the claimant can lift
                    and carry no more than 5 lbs.; the claimant can stand and walk for less
16                  than four hours during a normal workday; the claimant can sit for less
                    than four hours during a normal workday; the claimant would have a
17                  limited ability to push and pull; the claimant can never climb; the
                    claimant can frequently balance, stoop, kneel, and crouch; the claimant
18                  can occasionally crawl; the claimant can frequently twist; the claimant
                    can occasionally reach, handle, and finger; and the claimant can
19                  frequently feel, see, hear, and speak (Exh. B12F/5). Moreover, on May
                    8, 2015, Dr. Gaeta noted that: the claimant cannot lift or carry more than
20                  15 lbs.; the claimant can engage in no forceful or repetitive gripping; and
                    the claimant cannot push or pull greater than 30 lbs. (Exh. B14F/17).
21                  Lastly, Dr. Gaeta issued multiple opinions indicating that the claimant
                    would be unable to work (Exh. B11F/12, 61, 68, 71, 80; Exh. B14F/18,
22                  20, 22, 28, 32, 40).
23                  The undersigned gives little weight to Dr. Gaeta's medical opinions for
                    several reasons. For instance, Dr. Gaeta's opinions contain conflicting
24                  information, decreasing their reliability. First, on January 8, 2015, Dr.
                    Gaeta concluded that could never, or "rarely," handle with the left upper
25                  extremity (Exh. B7F/3), yet on July 3, 2015, Dr. Gaeta determined that
                    the claimant can occasionally handle (Exh. B12F/6). Second, on January
26                  8, 2015, Dr. Gaeta indicated that the claimant could engage in no
                    frequent lifting (Exh. B7F/3), whereas on July 3, 2015, Dr. Gaeta noted
27                  that the claimant could lift 5 lbs. frequently (Exh. B12F/6). Third, while
                    Dr. Gaeta's January 8, 2015 and July 3, 2015 opinions both indicated
28                  that the claimant can lift and carry no more than 5 lbs. (Exh. B7F/3; Exh.
                                                         8
 1                  B12F/6), on May 8, 2015, Dr. Gaeta determined that the claimant can lift
                    or carry up to 15 lbs. (Exh. B7F/3). Fourth, on July 3, 2015, Dr. Gaeta
 2                  opined that the claimant would have significant standing, walking, sitting,
                    and postural limitations (Exh. B12F/5), whereas on May 8, 2015, Dr.
 3                  Gaeta acknowledged that the claimant would have no appreciable
                    standing, sitting, walking, climbing, stooping, squatting, or kneeling
 4                  limitations. (footnote 3) (Exh. B14F/17). Fifth, although Dr. Gaeta noted
                    that the claimant can reach only occasionally through his January 8, 2015
 5                  and May 8, 2015 assessments (Exh. B7F/3; Exh. B12F/6), on May 8,
                    2015, Dr. Gaeta indicated that the claimant would have no reaching
 6                  limitations (footnote 4) (Exh. B14F/17).

 7                  CAR 20-21.

 8   At footnote 3, the ALJ stated:

 9                  Dr. Gaeta’s May 8, 2015, medical opinion indicated that he would check
                    the boxes next to all activities in which the claimant has restrictions (Exh.
10                  B14F/7). Thus, because Dr. Gaeta did not check boxes next to the
                    activities of standing, sitting, walking, stairs/climbing, bending/stooping,
11                  squatting, and kneeling, Dr. Gaeta acknowledged that the claimant would
                    not have restrictions performing such tasks (Exh. B14F/7).
12
                    Id. at 21.
13

14   At footnote 4, the ALJ observed:

15                  As mentioned above, Dr. Gaeta’s May 8, 2015, medical opinion indicated
                    that he would check the boxes next to all activities in which the claimant
16                  has restrictions (Exh. B14F/7). Therefore, as Dr. Gaeta did not check the
                    box next to reaching. Dr. Gaeta noted that the claimant would have no
17                  reaching restrictions (Exh. B14F/7).

18                  Id.

19                  The ALJ provided additional reasons for rejecting Dr. Gaeta’s opinions, as

20   follows:

21                  Other factors further diminish the probative value of Dr. Gaeta's medical
                    opinions. First, Dr. Gaeta's opinion that the claimant would have
22                  disabling functional limitations lacks support from his treatment notes,
                    which reflect that the claimant realized appreciable benefit from her pain
23                  medication regimen and experienced no noteworthy adverse side effects
                    (Exh. B11F/7, 10; Exh. B14F/2, 7, 9, 12, 15, 24). Second, Dr. Gaeta's
24                  opinions seemingly indicate that the claimant would have functional
                    limitations related to her right upper extremity and lower extremities, yet
25                  Dr. Gaeta's treatment has largely been confined to addressing the
                    claimant's left upper extremity impairment. Third, while Dr. Gaeta
26                  indicated that the claimant could have limitations standing, walking,
                    sitting, balancing, stooping, kneeling, crouching, seeing, hearing, and
27                  speaking in his July 3, 2015 medical opinion, it is unclear how the
                    claimant's impairments would cause such limitations, and Dr. Gaeta
28                  provides no explanations to substantiate these findings (Exh. B12F/5).
                                                       9
 1         Fourth, although Dr. Gaeta opined that the claimant would be limited to
           lifting and carry 5 lbs., Dr. Gaeta acknowledged that the claimant could
 2         lift and carry 5 lbs. with her left upper extremity in his July 3, 2015
           opinion (Exh. B12F/5). As the record reflects that the claimant's right
 3         upper extremity remains largely unimpaired, it is difficult to imagine that
           the claimant would have no abilities to lift with her right hand, as Dr.
 4         Gaeta's opinion seemingly suggests.

 5         Furthermore, Dr. Gaeta concluded that the claimant would have
           limitations performing tasks requiring use of parts of the anatomy aside
 6         from the left upper extremity. Yet, the record does not support these
           conclusions. For instance, while Dr. Gaeta opined that the claimant
 7         would have limitations using the right upper extremity, examinations of
           the right upper extremity generally proved unremarkable. The claimant
 8         consistently exhibited intact sensation at the right upper extremity (Exh.
           B1F/4; Exh. B6F/10, 17; Exh. B9F/17), she typically displayed a grip
 9         strength of at least 30 lbs. at the right hand (Exh. B1F/27; Exh. B6F/6;
           Exh. B8F/3; Exh. B11F/54; Exh. B13F/7; Exh. B15F/9; Exh. B18F/30;
10         Exh. B21F/5), the claimant demonstrated negative Tinel's and Phalen's
           testing at the right upper extremity (Exh. B1F/4, 12, 18-19; Exh.
11         B6F/17), and she showed no significant range of motion deficits at the
           right shoulder, elbow, wrist, hand, or fingers (Exh. B6F/6, 10, 16; Exh.
12         B8F/8). Furthermore, while treating physical therapist, Dr. Kinsman,
           noted generalized weakness at the right upper extremity (Exh. B11F/54;
13         Exh. B21F/5), there is no evidence of atrophy at the right upper
           extremity.
14
           Similarly, although Dr. Gaeta determined that the claimant would have
15         limitations standing, walking, sitting, and engaging in postural activities
           that do not require the use of the upper extremities the record does not
16         substantiate these opinions. While Dr. Kinsman indicated that the
           claimant had range of motion limitations at the cervical and lumbar spine
17         and generalized weakness at the lower extremities (Exh. BllF/54; Exh.
           B21F/5), Dr. Kinsman acknowledged that the claimant had no
18         meaningful sitting, standing, and walking limitations (Exh. B11F/54).
           Moreover, the record contains no evidence of recurring abnormalities
19         involving the neck, back, or lower extremities.

20         Lastly, the undersigned affords little weight to Dr. Gaeta's opinions,
           because in addition to the factors discussed in the preceding paragraphs,
21         Dr. Gaeta's medical opinions are inconsistent with the totality of the
           evidence. Although the claimant displayed recurring abnormalities at the
22         left upper extremity on physical examination, because objective testing of
           the left upper extremity yielded generally negative results, the claimant
23         realized appreciable benefit from certain treatments, and the claimant's
           symptoms have been largely confined to her non-dominant upper
24         extremity, the balance of the evidence does not support a conclusion that
           the claimant would have work-preclusive functional restrictions.
25
           CAR 21-22.
26
27   ///

28   ///
                                             10
 1         2.     Plaintiff’s Contentions

 2         Plaintiff argues:

 3                  Here, as detailed above, Plaintiff’s treating doctor, Dr. Raymond
           Gaeta, wrote a letter on 11/4/14 in which he opined Plaintiff’s diagnosis
 4         was complex regional pain syndrome of the left arm and opined Plaintiff
           could not use her left hand to any great extent. The pain was exacerbated
 5         by movement, gripping, pushing, and pulling, and Dr. Gaeta did not
           believe she was capable of competitive employment as a result of these
 6         limitations. (Tr. 605.) On 12/30/14, Dr. Gaeta again opined Plaintiff was
           unable to work. (Tr. 741.) Dr. Gaeta noted on 1/8/15 that Plaintiff had
 7         ongoing left wrist pain from a peripheral nerve injury. (Tr. 524.) He noted
           Plaintiff’s constant pain resulted in sleep disruption. (Tr. 525.) He opined
 8         Plaintiff should not lift more than 5 pounds. He opined Plaintiff should
           never or rarely use her left hand for handling, reaching overhead, or
 9         pushing/pulling, and should only occasionally use the left hand for fine
           manipulation or lateral reaching. (Tr. 526.) He opined Plaintiff’s pain
10         frequently interfered with her ability to maintain attention and
           concentration. Movement worsened Plaintiff’s symptoms and she was
11         likely to get worse if she was placed in a competitive work environment.
           (Tr. 527.) He opined Plaintiff would need a break of 10 minutes every
12         hour and was likely to be absent more than 3 times each month. (Tr. 528.)
           Dr. Gaeta examined Plaintiff on 6/17/15 and noted Plaintiff’s continued
13         wrist pain. (Tr. 776.) Grip testing revealed Plaintiff could not grip over 5
           pounds with the left hand. She had positive Tinel’s and Phalen’s signs on
14         the left. (Tr. 777.) Plaintiff was unable to tolerate most aspects of the
           examination due to the pain. (Tr. 778.) Dr. Gaeta opined Plaintiff was
15         permanently disabled. (Tr. 779.) He opined Plaintiff could stand and walk
           for less than 4 hours and sit for less than 4 hours in an 8-hour work day
16         and lift no more than 5 pounds. (Tr. 780.)
                    The ALJ gave little weight to all of Dr. Gaeta’s above opinions,
17         asserting the opinions were not consistent from month to month. The ALJ
           asserted the treatment notes showed Plaintiff “realized appreciable benefit
18         from her pain medication regimen.” The ALJ asserted the record was
           “unclear” as to how Plaintiff’s left wrist impairment would result in
19         limitations related to other parts of her body, such as limitations related to
           sitting, standing, walking, and the use of the right hand. (Tr. 21-22.) The
20         ALJ asserted Dr. Gaeta’s opinions were inconsistent with the totality of
           the evidence, which the ALJ asserted showed essentially negative
21         objective test results related to Plaintiff’s left arm. (Tr. 22.)
                    In making the above findings, the ALJ erred in failing completely
22         to address the portion of Dr. Gaeta’s 1/8/15 opinion indicating Plaintiff
           would have frequent deficits in concentration as a result of her pain, would
23         need a 10 minute break from work activity every hour, and would likely
           be absent more than 3 times each month. The limitations in concentrating
24         as a result of pain are supported by the report from examining doctor, Dr.
           Jacome, who opined Plaintiff had a pain disorder. (Tr. 730.) Social
25         Security Ruling 03-02p governs the evaluation of complex regional pain
26   ///
27   ///
28   ///
                                              11
 1                 syndrome and provides the following guidance with regard to the effects
                   of chronic pain on the ability to concentrate:
 2
                           Chronic pain and many of the medications prescribed to treat it
 3                         may affect an individual's ability to maintain attention and
                           concentration, as well as adversely affect his or her cognition,
 4                         mood, and behavior, and may even reduce motor reaction times.
                           These factors can interfere with an individual's ability to sustain
 5                         work activity over time, or preclude sustained work activity
                           altogether. When evaluating duration and severity, as well as when
 6                         evaluating RFC, the effects of chronic pain and the use of pain
                           medications must be carefully considered.
 7
                   The ALJ provided no reasons for discounting the above described critical
 8                 aspects of Dr. Gaeta’s opinion which, if properly considered, would
                   establish disability. These limitations in attention and concentration, the
 9                 need for extra breaks, and the likely excessive absences would establish
                   that Plaintiff is disabled even without considering any of the other
10                 limitations Dr. Gaeta described.
                            Additionally, the ALJ erred in asserting the record was unclear as
11                 to how Plaintiff’s left wrist impairment affected other parts of her body.
                   Plaintiff herself explained at the hearing that her left arm hurts even when
12                 she is not using it, especially if it hangs down while she is standing,
                   walking, or trying to use her right hand. (Tr. 42, 44.) The record confirms
13                 this testimony, as Dr. Vest’s notes indicate Plaintiff had wrist pain even at
                   rest. (Tr. 530-31.) Dr. Gaeta himself explained that Plaintiff’s left wrist
14                 pain worsened when she moved other parts of her body, and that was the
                   origin of the other types of limitations he assessed. (Tr. 527.) The
15                 vocational expert’s testimony confirmed that a person who would not be
                   able to sit, stand, or walk for a combined total of 8 hours in a work
16                 day, as Dr. Gaeta opined, would not be able to sustain competitive
                   employment. (Tr. 54.)
17

18                 Plaintiff also argues the ALJ failed to develop the record regarding her complex

19   regional pain syndrome. According to plaintiff:

20                         The ALJ also erred in failing properly to consider the nature of
                   Plaintiff’s impairment, complex regional pain syndrome. As noted above,
21                 Social Security Ruling 03-02p provides guidance on evaluating this
                   impairment, and explains repeatedly that the pain patients with CRPS
22                 experience is often out of proportion to the objective medical findings.
                   The Ruling also provides that “It should be noted that conflicting evidence
23                 in the medical record is not unusual in cases of RSDS due to the transitory
                   nature of its objective findings and the complicated diagnostic process
24                 involved. Clarification of any such conflicts in the medical evidence
                   should be sought first from the individual's treating or other medical
25                 sources.” Thus, if the ALJ was confused regarding the varying limitations
                   Dr. Gaeta assessed from month to month or wished to know more about
26                 the reasons why Dr. Gaeta opined Plaintiff’s left wrist impairment would
                   affect her ability to perform activities with other parts of her body, then
27                 the ALJ should have exercised her duty to fully and fairly develop the
                   record by recontacting Dr. Gaeta for clarification. The ALJ erred in
28                 asserting repeatedly throughout the decision that Plaintiff benefitted
                                                       12
 1                  greatly from treatment. Plaintiff’s treating and examining doctors
                    repeatedly noted, as detailed above, that injections, physical therapy, and
 2                  pain medications were minimally effective and had not restored any of
                    Plaintiff’s functional abilities. (Tr. 451, 531, 550, 684, 778, 831.)
 3

 4                  3.      Disposition

 5                  Plaintiff argues the ALJ erred in “failing completely to address the portion of Dr.

 6   Gaeta’s 1/8/15 opinion indicating Plaintiff would have frequent deficits in concentration as a

 7   result of her pain, would need a 10 minute break from work activity every hour, and would likely

 8   be absent more than 3 times each month.” Plaintiff does not, however, explain how the ALJ

 9   failed to adequately address Dr. Gaeta’s opinions regarding limitations resulting from plaintiff’s

10   chronic pain impairment. Contrary to plaintiff’s assertion the ALJ “provided no reasons for

11   discounting the above described critical aspects of Dr. Gaeta’s opinion,” the hearing decision

12   contains a detailed analysis of Dr. Gaeta’s opinions, including those related to chronic pain, and

13   numerous reasons for rejecting them, none of which plaintiff challenges substantively. Plaintiff’s

14   conclusory argument is unpersuasive.

15                  Next, plaintiff argues the ALJ erred in stating the record was unclear “as to how

16   Plaintiff’s left wrist impairment affected other parts of her body.” Plaintiff does not cite the

17   portion of the hearing decision where the ALJ allegedly made this statement, and the court’s

18   independent review of the decision reflects no such finding that the record is unclear. To the

19   contrary, the ALJ consistently found any limitations opined by Dr. Gaeta in this regard are not

20   supported by the objective evidence of record. See CAR 20-22.

21                  Finally, plaintiff argues the ALJ erred in failing to develop the record regarding

22   her complex regional pain syndrome. The ALJ has an independent duty to fully and fairly

23   develop the record and assure the claimant’s interests are considered. See Tonapetyan v. Halter,

24   242 F.3d 1144, 1150 (9th Cir. 2001). When the claimant is not represented by counsel, this duty

25   requires the ALJ to be especially diligent in seeking all relevant facts. See id. This requires the

26   ALJ to “scrupulously and conscientiously probe into, inquire of, and explore for all the relevant

27   facts.” Cox v. Califano, 587 F.2d 988, 991 (9th Cir. 1978). Ambiguous evidence or the ALJ’s

28   own finding that the record is inadequate triggers this duty. See Tonapetyan, 242 F.3d at 1150.
                                                        13
 1   The ALJ may discharge the duty to develop the record by subpoenaing the claimant’s physicians,

 2   submitting questions to the claimant’s physicians, continuing the hearing, or keeping the record

 3   open after the hearing to allow for supplementation of the record. See id. (citing Tidwell v.

 4   Apfel, 161 F.3d 599, 602 (9th Cir. 1998)).

 5                  Plaintiff’s argument is unpersuasive because she has not identified any portion of

 6   the record that is ambiguous or any finding by the ALJ the record is inadequate. It appears

 7   plaintiff’s argument is based on pure speculation: “Thus, if the ALJ was confused regarding the

 8   varying limitations Dr. Gaeta assessed from month to month or wished to know more about the

 9   reasons why Dr. Gaeta opined Plaintiff’s left wrist impairment would affect her ability to perform

10   activities with other parts of her body, then the ALJ should have exercised her duty to fully and

11   fairly develop the record by recontacting Dr. Gaeta for clarification” (emphasis added). In this

12   case, there is no indication the ALJ was confused or felt she needed to know more.

13          B.      Credibility

14                  The Commissioner determines whether a disability applicant is credible, and the

15   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

16   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

17   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

18   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

19   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

20   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative
21   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

22   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

23   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

24   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

25   ///

26   ///
27   ///

28   ///
                                                      14
 1                   If there is objective medical evidence of an underlying impairment, the

 2   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

 3   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

 4   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

 5                           The claimant need not produce objective medical evidence of the
                     [symptom] itself, or the severity thereof. Nor must the claimant produce
 6                   objective medical evidence of the causal relationship between the
                     medically determinable impairment and the symptom. By requiring that
 7                   the medical impairment “could reasonably be expected to produce” pain or
                     another symptom, the Cotton test requires only that the causal relationship
 8                   be a reasonable inference, not a medically proven phenomenon.
 9                   80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                     Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
10

11                   The Commissioner may, however, consider the nature of the symptoms alleged,

12   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

13   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

14   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

15   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

16   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

17   physician and third-party testimony about the nature, severity, and effect of symptoms. See

18   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

19   claimant cooperated during physical examinations or provided conflicting statements concerning

20   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the
21   claimant testifies as to symptoms greater than would normally be produced by a given

22   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

23   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

24                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

25   pain not credible, the Social Security Act does not require that disability claimants be utterly

26   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has
27   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

28   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.
                                                           15
 1   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

 2   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

 3   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

 4   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

 5   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

 6   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

 7   activities are not easily transferable to what may be the more grueling environment of the

 8   workplace, where it might be impossible to periodically rest or take medication”). Daily

 9   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

10   his day engaged in pursuits involving the performance of physical functions that are transferable

11   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

12   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

13   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

14                  1.      The ALJ’s Analysis

15                  At Step 4, the ALJ evaluated the credibility of plaintiff’s statements and testimony

16   to determine her residual functional capacity. See CAR 15-20. Primarily, the ALJ concluded the

17   objective evidence does not support plaintiff’s allegations. See id. at 15. In this regard, the ALJ

18   provided a detailed analysis:

19                  . . .[T]he record does not support the claimant's allegations that she
                    experiences disabling symptoms and work-preclusive limitations
20                  secondary to her medically determinable impairments.
21                  First, results through objective testing do not substantiate the claimant's
                    allegations of disabling symptoms and work-preclusive limitations due to
22                  her left wrist impairment. Left wrist x-rays of January 22, 2013 showed
                    no signs of fracture or dislocation (Exh. B1F/23). Additionally, although
23                  an MRI of the left wrist dated February 4, 2013 demonstrated a
                    triangular fibrocartilage complex tear and a complete ulnar attachment
24                  tear (Exh. B1F/45), an MRI of the left wrist taken November 11, 2013
                    revealed only a possible small defect at the scapholunate or lunotriquetal
25                  ligaments with no definite ligamentous abnormality, no persisting
                    triangular fibrocartilage complex injury, no ulnar nerve abnormalities,
26                  intact flexor and extensor tendons, preserved joint spaces, and normal
                    bony alignment (Exh. B4F/5-6). Moreover, November 5, 2013, left wrist
27                  x- rays evidenced no significant degenerative changes, no scapholunate or
                    intercarpal joint space widening, no fracture, and no dislocation (Exh.
28                  B6F/12).
                                                        16
 1
     Thus, while an MRI of the left wrist taken on February 4, 2013 revealed
 2   triangular fibrocartilage complex and ulnar attachment tears, because a
     subsequent MRI of the left wrist revealed no persisting tears and no
 3   definite ligamentous abnormalities, and left wrist x-rays showed
     unremarkable results, findings through objective testing do not support
 4   the claimant's allegations of disabling symptoms and work-preclusive
     functional restrictions resulting from her left wrist impairment.
 5
     The undersigned acknowledges that the claimant's medically
 6   determinable impairment of complex regional pain syndrome could cause
     notable functional restrictions absent abnormal findings through objective
 7   testing. However, although the balance of the evidence supports a
     finding that the claimant would have fairly significant functional
 8   limitations in terms of using her left upper extremity (as reflected in the
     above-cited residual functional capacity assessment), physical
 9   examination findings by evaluating sources do not substantiate the
     claimant's allegations that her left upper extremity impairments and
10   associated symptoms would cause work-preclusive limitations. Just after
     the alleged onset date of disability, on January 9, 2013, Laine Watanabe,
11   MD of Kaiser Medical noted on examination of the left upper extremity:
     tenderness over the wrist and flexor tendons, limited flexion and extension
12   at the wrist, and pain with range of motion activity at the wrist and
     fingers, but no scaphoid or lunate tenderness, only minimal swelling at
13   the wrist, full motor strength, intact sensation, normal reflexes, and
     negative Tinel's, Phalen's, and Finkelstein's testing (Exh. B1F/4).
14   Similarly, on January 15, 2013, January 22, 2013, January 25, 2013,
     February 6, 2013, and February 19, 2013, Dr. Watanabe acknowledged
15   tenderness and restricted range of motion at the left wrist, left flexor
     tendon tenderness, and pain with range of motion activity at the left wrist
16   and fingers, but no scaphoid or lunate tenderness, only minimal swelling
     at the wrist, and negative left Tinel's, Phalen's, and Finkelstein's testing
17   (Exh. B1F/12, 18-19, 37, 46). Additionally, on March 5, 2013, Dr.
     Watanabe's examination of the left upper extremity revealed tenderness
18   and limited range of motion at the wrist, pain with movement of the wrist
     and fingers, and flexor muscle and tendon tenderness, but no persisting
19   swelling (Exh. B1F/51). Furthermore, on March 7, 2013, evaluating
     orthopedic surgeon, Tung Le, MD, indicated tenderness over the left
20   wrist and forearm, pain with resistance at the left wrist, and an impaired
     ability to make a fist with the left hand, but no visible deformities at the
21   left wrist, no temperature changes at the left upper extremity, no effusion,
     no atrophy at the left upper extremity, and negative left Tinel's and
22   Phalen's testing (Exh. B1F/55). Moreover, at medical visits of March 7,
     2013, March 21, 2013, April 9, 2013, and April 23, 2013, Dr. Watanabe
23   reported tenderness and limited range of motion at the left wrist, pain
     with movement at the left wrist and fingers, left flexor tendon tenderness,
24   and tenderness over the left flexor muscles, but no appreciable swelling at
     the left upper extremity (Exh. B1F/58, 63, 66, 69).
25
     Physical examination findings during the remainder of 2013 also do not
26   support the claimant's allegations of disabling symptoms and entirely
     work-preclusive limitations related to her left upper extremity
27   impairments. On May 10, 2013, orthopedic surgeon, Edward Damore,
     MD, noted restricted range of motion at the left wrist and left
28   scapholunate tenderness, but only mild triangular fibrocartilage complex
                                       17
 1   tenderness, just mildly reduced range of motion at the left wrist, no left
     lateral epicondyle tenderness, and normal sensation at the left hand (Exh.
 2   B20F/9). Similarly, on July 23, 2013, Dr. Damore's examination of the
     left upper extremity evidenced snuff box and scapholunate interval
 3   tenderness, as well as limited extension and flexion at the wrist, but no
     triangular fibrocartilage complex tenderness (Exh. B20F/2). The
 4   following month, on August 28, 2013, an attending physician at
     Northwest Healthcare in Florissant, Missouri, acknowledged tenderness
 5   and limited range of motion at the left wrist, but no swelling or redness
     (Exh. B5F/5). In addition, on September 19, 2013, while the claimant
 6   demonstrated tenderness and limited range of motion at the left wrist,
     evaluating pain management specialist, Gregory Stynowick, MD, noted
 7   no obvious swelling at the wrist and no focal neurological deficits at the
     left upper extremity (Exh. B3F/1). Furthermore, on November 5, 2013,
 8   orthopedic surgeon, Bruce Vest, MD, indicated tenderness at the left
     wrist, limited palmar flexion and dorsiflexion at the left wrist, and
 9   positive Tinel's testing at the left elbow, but negative Tinel's and
     Phalen's testing at the left wrist, no swelling at the left hand, intact
10   supination and pronation at the left wrist, and intact sensation at the left
     upper extremity (Exh. B6F/16-17). Moreover, on December 2, 2013, Dr.
11   Vest's examination of the left upper extremity demonstrated decreased
     palmar flexion and dorsiflexion at the wrist and radial carpal joint and
12   scapholunate ligament tenderness, but no triangular fibrocartilage
     complex tenderness, full pronation and supination at the wrist, only mild
13   swelling at the wrist, intact sensation, and normal range of motion at the
     elbow (Exh. B6F/10). Later that same month, on December 12, 2013, an
14   evaluating physical therapist reported left scaphoid and lunate tenderness,
     tenderness at the second left metacarpal joint, guarded movements at the
15   left wrist and hand, weakness at the left wrist, impaired left grip strength,
     and limited flexion, extension, and ulnar and radial deviation at the left
16   wrist, but intact supination and pronation and no appreciable atrophy
     (Exh. B6F/6).
17
     Physical examination findings by evaluating sources from 2014 through
18   the date of this determination remain inconsistent with the claimant's
     allegations of disabling symptoms and work-preclusive restrictions
19   secondary to her left upper extremity impairments. On January 13,
     2014, Dr. Vest noted tenderness at the second left metacarpal base, left
20   lateral snuffbox tenderness, decreased palmar flexion and dorsiflexion,
     and weakness with pronation and supination at the left wrist, but normal
21   range of motion with pronation and supination and only mildly reduced
     left grip strength (Exh. B8F/8). Similarly, at a January 31, 2014 physical
22   therapy visit, the claimant exhibited left second metacarpal and lunate
     tenderness, diminished left grip strength, and restricted flexion,
23   extension, and ulnar and radial deviation at the left wrist, but full range of
     motion with pronation and supination at the left wrist and no atrophy at
24   the left upper extremity (Exh. B8F/2-3). On February 21, 2014, while
     the claimant displayed tenderness at the left wrist, limited flexion and
25   extension at the wrist, an attending physician at Memorial Hospital in
     Los Banos acknowledged no obvious atrophy at the left hand or the
26   intrinsic muscles (Exh. B9F/2). The next month, on March 7, 2014,
     another attending physician at Memorial Hospital reported left extensor
27   tendon tenderness and pain with movement at the left wrist and thumb,
     but no passive range of motion deficits at the left wrist and no redness
28   (Exh. B9F/7). Shortly thereafter, on March 21, 2014, a physician at
                                        18
 1   Memorial Hospital indicated tenderness and limited flexion and
     extension at the left wrist, but normal range of motion at the left hand and
 2   fingers and no obvious swelling (Exh. B9F/12). Additionally, on April
     7, 2014, an attending physician's examination of the left upper extremity
 3   evidenced tenderness at the wrist and the first metacarpal joint and
     decreased flexion and extension at the wrist, but no swelling at the wrist,
 4   normal overall motor strength, and normal sensation (Exh. B9F/17).
     Furthermore, on May 22, 2014, treating pain management provider,
 5   Raymond Gaeta, MD, noted tenderness at the left wrist, limited flexion
     and extension at the left wrist, and abnormal sensation at the palmar
 6   aspect of the wrist, but normal sensation at the left hand and fingers,
     intact range of motion at the fingers of the left hand, and normal reflexes
 7   at the left upper extremity (Exh. B10F/18). Moreover, on September 10,
     2014, Dr. Gaeta indicated on examination of the left upper extremity:
 8   reduced grip strength, limited flexion and extension at the wrist, and an
     area of hypersensitivity, but intact reflexes (Exh. B10F/6). On that same
 9   day, evaluating physical therapist, Sean Kinsman, DPT, acknowledged
     impaired grip strength at the left hand, abnormal sensation at the left hand
10   and the left thenar eminence, restricted range of motion at the left wrist
     and hand, limited range of motion at the left shoulder, positive left Tinel's
11   testing, and generalized weakness at the left upper extremity, but negative
     left Spurling's testing and intact range of motion at the left elbow (Exh.
12   B11F/54-55).

13   More recently, on February 2, 2015, evaluating orthopedic surgeon,
     Leonard Gordon, MD, indicated generalized tenderness at the left wrist,
14   left scapholunate tenderness, marked left radial aspect tenderness, pain
     with scaphoid shift testing at the left upper extremity, pain with flexion of
15   the fingers at the left hand, in inability to tolerate grip strength testing at
     the left hand, and atrophy at the left forearm, but intact sensation at the
16   fingers and negative Tinel's testing at the left wrist (Exh. B18F/21, 30).
     A few months later, on June 17, 2015, Dr. Gaeta reported tenderness and
17   limited range of motion at the left wrist and hand, positive left Phalen's
     and Tinel's testing, impaired left grip strength, and hypersensitivity at the
18   left hands and fingers, but normal reflexes at the left upper extremity, no
     swelling at the left hand or wrist, and no atrophy at the left upper
19   extremity (Exh. B12F/1-2). Additionally, on July 6, 2015, Dr. Gordon
     noted marked tenderness at the left wrist, decreased temperature at the
20   left hand, poor tolerance for grip strength testing at the left hand, and
     atrophy of the left forearm, but intact range of motion at the left thumb
21   and fingers, normal range of motion at the left wrist, and negative left
     Tinel's and Finkelstein's testing (Exh. B13F/3-4, 7). Furthermore, on
22   October 12, 2015, Dr. Gordon's examination of the left upper extremity
     demonstrated tenderness, hypersensitivity, and limited range of motion at
23   the wrist, an inability to tolerate grip strength testing, and slight atrophy
     at the hand, but normal sensation at the hand, negative Tinel's testing,
24   negative Finkelstein's testing, no radial tunnel tenderness, and intact
     range of motion at the thumb, fingers, and elbow (Exh. B15F/3-4).
25   Moreover, on October 21, 2015, Dr. Kinsman acknowledged
     hypersensitivity at the left wrist, trophic skin changes and temperature
26   changes at the wrist, generalized weakness at the left upper extremity,
     impaired grip strength at the left hand, and limited range of motion at the
27   left wrist and shoulder, but normal range of motion at the left elbow, and
     only mild range of motion deficits at the left hand and fingers (Exh.
28   B12F/4-5).
                                        19
 1
                    Therefore, although the claimant regularly displayed tenderness and
 2                  limited range of motion at the left wrist, skin changes and temperature
                    changes at the left wrist, and impaired grip strength at the left hand,
 3                  because the claimant demonstrated only intermittent range of motion
                    deficits at the left hand and fingers, and the claimant generally exhibited
 4                  full range of motion at the left elbow, only mild atrophy at the left upper
                    extremity, intact sensation over the bulk of the left upper extremity,
 5                  normal reflexes at the left upper extremity, and negative Tinel's,
                    Phalen's, and Finkelstein's testing, in the collective, physical examination
 6                  findings by evaluating sources do not substantiate the claimant's
                    allegations of disabling symptoms and work-preclusive functional
 7                  limitations arising from her left upper extremity impairments.

 8                  CAR 15-19.
 9                  The ALJ cited additional reasons for finding plaintiff’s statements and testimony

10   not credible. Specifically, the ALJ cited plaintiff’s course of treatment and evidence of

11   improvement with medication. See CAR 19. The ALJ stated:

12                  In addition, the claimant's course of treatment and her associated
                    response do not support her allegations of disabling symptoms and work-
13                  preclusive restrictions arising from her impairments. The undersigned
                    notes that the claimant failed to attain appreciable benefit from multiple
14                  treatment modalities for her left upper extremity impairments, including
                    anti-inflammatory medications (Exh. B5F/2; Exh. B6F/14; Exh. B8F/7), a
15                  steroid injection at the left wrist (Exh. B3F/1; Exh. B20F/2; Hearing
                    Testimony), physical therapy (Exh. B8F/11; Exh. B13F/3; Hearing
16                  Testimony), and occupational therapy (Exh. B1F/58). Yet, the record
                    reflects that the claimant realized benefit from her recent participation in
17                  a functional restoration program. For instance, on October 23, 2015,
                    treating physical therapist, Dr. Kinsman, noted that the claimant
18                  demonstrated an improved tolerance for activities with her left upper
                    extremity (Exh. B21F/7). Additionally, on November 16, 2015, Dr.
19                  Kinsman acknowledged decreased pallor and discoloration at the left
                    wrist, and the claimant stated that she had been able to increase her use
20                  of the left upper extremity at home without having significant
                    exacerbations in pain (Exh. B21F/12). Moreover, on November 18,
21                  2016, Dr. Kinsman indicated that the claimant exhibited increased grip
                    strength at the left hand as well as improved sensory tolerance (Exh.
22                  B21F/14).
23                  Furthermore, a review of the record reveals that the claimant's left upper
                    extremity symptoms appreciably improved with her medication regimen
24                  of Neurontin, Norco, and Elavil. Specifically, the claimant admitted to
                    noticeable improvement in her ability to perform activities of daily living
25                  with the foregoing medications (Exh. B11F/7, 10; Exh. B14F/2, 9, 12,
                    15, 24). Admittedly, at the August 9, 2016 administrative hearing, the
26                  claimant testified that she experiences considerable drowsiness from her
                    medication regimen, which would preclude her from engaging in any
27                  form of sustained work activity (Hearing Testimony). However, the
                    balance of the evidence does not support these allegations. Most notably,
28                  the record reflects that the claimant denied bothersome side effects from
                                                       20
 1                  her medication regimen at medical visits of October 8, 2014, November
                    4, 2014, January 29, 2015, May 19, 2015, July 21, 2015, August 20,
 2                  2015, September 18, 2015, October 20, 2015, and January 20, 2016,
                    (Exh. B11F/7, 10; Exh. B14F/2, 7, 9, 12, 15, 24; Exh. B21F/20). More
 3                  recently, at a June 20, 2016 primary care visit, the claimant commented
                    that she experienced only "mild" drowsiness from her medications (Exh.
 4                  B16F/7). These statements cannot easily be reconciled with the
                    claimant's allegations that she would have work-preclusive functional
 5                  restrictions resulting from medication side effects.

 6                  In brief, although the claimant did not attain meaningful benefit from
                    several interventions, because the claimant acknowledged an appreciable
 7                  improvement in terms of her functionality with her current medications at
                    multiple medical visits, the claimant informed her treating sources that
 8                  her medications caused no more than mild adverse side effects, and the
                    claimant demonstrated noticeable progress over only a short period with
 9                  functional restoration treatment, the claimant's course of treatment and
                    her response thereto are inconsistent with her allegations of disabling
10                  pains and work-preclusive restrictions secondary to her medically
                    determinable impairments.
11
                    CAR 19.
12

13                  2.      Plaintiff’s Contentions

14                  Plaintiff’s argument focusses on the ALJ’s finding that the objective medical

15   evidence does not support plaintiff’s allegations. Plaintiff argues:

16                          The ALJ asserted the objective evidence, in general, was not
                    consistent with the limitations Plaintiff described. In Brown-Hunter v.
17                  Colvin, 806 F.3d 487 (9th Cir. 2015), the Ninth Circuit
                    addressed a similar issue as follows:
18
                            We hold that an ALJ does not provide specific, clear, and
19                          convincing reasons for rejecting a claimant’s testimony by simply
                            reciting the medical evidence in support of his or her residual
20                          functional capacity determination. To ensure that our review of the
                            ALJ’s credibility determination is meaningful, and that the
21                          claimant’s testimony is not rejected arbitrarily, we require the ALJ
                            to specify which testimony she finds not credible, and then provide
22                          clear and convincing reasons, supported by evidence in the record,
                            to support that credibility determination. Here, the ALJ found
23                          generally that the claimant’s testimony was not credible, but failed
                            to identify which testimony she found not credible and why. We
24                          conclude, therefore, that the ALJ committed legal error. This error
                            was not harmless because it precludes us from conducting a
25                          meaningful review of the ALJ’s reasoning.

26                  Here, the ALJ has not specified which testimony she found not credible
                    and has not provided clear and convincing reasons supported by evidence
27                  in the record to support her credibility determination.

28   ///
                                                       21
 1   Plaintiff does not raise any arguments specific to other reasons cited by the ALJ in finding

 2   plaintiff’s statements and testimony not credible.

 3                  3.      Disposition

 4                  As discussed above, the ALJ may reject a claimant’s statements and testimony as

 5   not credible based on the nature of treatment received. See Bunnell, 947 F.2d at 345-47. Here,

 6   the ALJ noted plaintiff’s statements and testimony are not credible because the evidence reflects

 7   improvement with a conservative course of treatment. See CAR 19. Plaintiff does not challenge

 8   the ALJ’s analysis in this regard, which the court finds provides an independent and sufficient

 9   basis to affirm the ALJ’s credibility determination.

10                  In any event, the court rejects plaintiff’s argument the ALJ failed to provide a

11   sufficient link between the testimony found to be not credible and the reasons cited by the ALJ.

12   To the contrary, the hearing decision reflects the ALJ discussed specific evidence in connection

13   with plaintiff’s specific allegations. In particular, the ALJ discussed in detail the evidence found

14   to undermine plaintiff’s allegations regarding limitations resulting from her left wrist impairment.

15   See id. at 15-19.

16          C.      Vocational Expert Testimony

17                  The Medical-Vocational Guidelines (“Grids”) provide a uniform conclusion about
18   disability for various combinations of age, education, previous work experience, and residual
19   functional capacity. The Grids allow the Commissioner to streamline the administrative process
20   and encourage uniform treatment of claims based on the number of jobs in the national economy
21   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,
22   460-62 (1983) (discussing creation and purpose of the Grids).
23                  The Commissioner may apply the Grids in lieu of taking the testimony of a
24   vocational expert only when the Grids accurately and completely describe the claimant’s abilities
25   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.
26   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the
27   Grids if a claimant suffers from non-exertional limitations because the Grids are based on
28   exertional strength factors only. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b).
                                                      22
 1   “If a claimant has an impairment that limits his or her ability to work without directly affecting

 2   his or her strength, the claimant is said to have non-exertional . . . limitations that are not covered

 3   by the Grids.” Penny v. Sullivan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

 4   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids

 5   even when a claimant has combined exertional and non-exertional limitations, if non-exertional

 6   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

 7   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

 8                  In cases where the Grids are not fully applicable, the ALJ may meet his burden

 9   under step five of the sequential analysis by propounding to a vocational expert hypothetical

10   questions based on medical assumptions, supported by substantial evidence, that reflect all the

11   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

12   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

13   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

14   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

15                  Hypothetical questions posed to a vocational expert must set out all the substantial,

16   supported limitations and restrictions of the particular claimant. See Magallanes v. Bowen, 881

17   F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s limitations, the

18   expert’s testimony as to jobs in the national economy the claimant can perform has no evidentiary

19   value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to

20   the expert a range of hypothetical questions based on alternate interpretations of the evidence, the
21   hypothetical that ultimately serves as the basis for the ALJ’s determination must be supported by

22   substantial evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th

23   Cir. 1988).

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        23
 1                  Plaintiff argues the ALJ’s vocational finding is flawed because the hypothetical

 2   questions posed to the vocational expert did not include limitations assessed by Dr. Gaeta or those

 3   reflected in plaintiff’s statements and testimony. According to plaintiff:

 4                          At step five, the ALJ found Plaintiff could perform the occupations
                    of tanning salon attendant (DOT # 359.567-014), usher (DOT # 344.677-
 5                  014), and furniture rental clerk (DOT # 295.357-018). (Tr. 25.) In Embrey
                    v. Bowen, 849 F.2d 418, 423 (9th Cir. 1988), the Ninth Circuit stated that
 6                  hypothetical questions posed to the vocational expert must set out all the
                    limitations and restrictions of the particular claimant. If the vocational
 7                  expert’s hypothetical assumptions are incomplete or lack support in the
                    record, the opinion based thereon has no evidentiary value. Here, the ALJ
 8                  omitted Plaintiff’s credible allegations and the limitations assessed by
                    Plaintiff’s treating doctor, Dr. Gaeta, as detailed above. Because the VE’s
 9                  testimony that Plaintiff could perform the occupations identified by the
                    ALJ was based on the ALJ’s failure accurately to pose all of Plaintiff’s
10                  limitations, the VE’s testimony that Plaintiff can perform those
                    occupations has no evidentiary value. The ALJ’s decision is based on
11                  evidence which has no evidentiary value, and so that decision is not based
                    on substantial evidence.
12

13                  In this case, the hypothetical questions posed to the vocational expert reflected the

14   residual functional capacity opined by Dr. Gordon. For the reasons discussed above, the ALJ did

15   not err in rejecting the opinions expressed by Dr. Gaeta or in rejecting plaintiff’s own statements

16   and testimony as not fully credible. Therefore, limitations expressed by Dr. Gaeta and those

17   reported by plaintiff do not accurately reflect plaintiff’s actual residual functional capacity.

18   Plaintiff’s argument at Step 5 is unpersuasive because the ALJ is under no obligation to rely on

19   answers to hypothetical questions which do not accurately reflect a claimant’s residual functional

20   capacity. See Embrey, 849 F.2d at 422-23.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        24
 1                                        IV. CONCLUSION

 2                 Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment (Doc. 27) is denied;

 6                 2.     Defendant’s motion for summary judgment (Doc. 33) is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: March 29, 2019
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     25
